United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1592
                       ___________________________

                                    Kirk Nelson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Steve Maples, Christian County Deputy Sheriff; H. Wesley Peek, Christian
County Deputy Sheriff; Dr. Warford B. Johnson, II; Warford Johnson, III; Keck &
  Austin, LLC; Amy Fite, Christian County Prosecutor; Others Unknown to the
                             Plaintiff; Brad Cole

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                         Submitted: December 13, 2016
                            Filed: January 4, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Kirk Nelson appeals after the district court1 dismissed his pro se 42 U.S.C.
§ 1983 complaint without prejudice. The district court concluded that it lacked
subject matter jurisdiction because Nelson did not have standing to bring his claims.
Alternatively, the court reasoned that, even if Nelson had established standing, his
allegations were insufficient to state either a due process or equal protection claim,
and accordingly, his conspiracy and failure-to-train theories of liability failed, as well.

        Upon careful review of the record and the parties’ arguments on appeal, we
first conclude that the district court did not abuse its discretion in granting a motion
to stay discovery. See Sheets v. Butera, 389 F.3d 772, 780 (8th Cir. 2004) (explaining
that rulings on discovery matters are reviewed for gross abuse of discretion). We also
find that dismissal was proper. See Fed. R. Civ. P. 12(h)(3) (providing that a federal
court must dismiss an action if it determines at any time that it lacks subject matter
jurisdiction); Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002) (noting
that district courts have no subject matter jurisdiction when plaintiffs lacks standing);
see also Linda R.S. v. Richard D., 410 U.S. 614, 616, 619 (1973) (holding that private
citizens lack judicially cognizable interest in prosecution of another); Parkhurst v.
Tabor, 569 F.3d 861, 865-67 (8th Cir. 2009) (affirming that crime victims lack
standing to contest policies of prosecuting authority when the victim is neither
prosecuted nor threatened with prosecution); Hodak v. City of St. Peters, 535 F.3d
899, 903 (8th Cir. 2008) (stating that standing determinations are reviewed de novo).
Further, we agree with the district court that, even if Nelson had established standing,
his allegations were insufficient to state either a due process or equal protection
claim. See Deshaney v. Winnebago Cty. Dep’t. of Social Servs., 489 U.S. 189, 195
(1989) (“[N]othing in the language of the Due Process Clause . . . requires the State
to protect the life, liberty, and property of its citizens against invasion by private
actors”); Klinger v. Dep’t of Corrections, 31 F.3d 727, 731 (8th Cir. 1994)


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                           -2-
(explaining that, to state a claim for an equal protection violation, plaintiffs must
allege that they were similarly situated to others and singled out for dissimilar
treatment).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-